166.	 As we begin the thirtieth session of the General Assembly, I should like to convey to the President the sincere congratulations of my delegation on his well-deserved election. We wish him every success in his term of office. I consider it highly significant that this session is being presided over by a worthy representative of a small country, which, though not having great economic or military resources, is a living and eloquent example of the finest legal traditions. That fact alone renews our confidence in the Organization and prompts us to look towards the future with greater optimism, for it is the future of mankind.
167- I also wish to express the appreciation of my delegation, my people and my Government to Mr. Kurt Waldheim for the splendid work he is doing as Secretary-General which is apparent from the report on the work of the Organization he has submitted to the Assembly [A//000/].
168. A year ago, at the beginning of the twenty-ninth session, the Chairman of my country's delegation, from this rostrum [2260th meeting], spoke movingly of the death and desolation left behind by hurricane Fifi after it had torn through Honduras. He also made what was not a request but an urgent plea to our Organization and all the countries represented here. That moving appeal did not fall on deaf ears. The Organization, acting in an orderly and effective manner, mobilized its human and financial resources on behalf of my country. It is my duty here to pay a tribute to the excellent work done by the Office of the United Nations Disaster Relief Coordinator, the United Nations Emergency Operation, the United Nations Development Program and the JSconomic Commission for Latin America.
169.	The international community acted in a no less prompt and generous manner. From the four corners of the earth, regardless of distance and ideological differences, the assistance which my country needed first for its survival and secondly for its reconstruction,' was forthcoming. Once again it has been shown that distress unites men and nations.
170.	As the representatives of your countries and Governments, please accept, for your demonstration of genuine solidarity, the expression of the everlasting gratitude of the people and Government of the Republic of Honduras.
171.	May solidarity and understanding among the great and the small, among the wealthy and the poor, among the developed and the under-developed be permanent. May new structures for international trade be created and, as a result, may there be greater justice in the distribution of the world's production, with our only goal being the pursuit of the betterment of mankind.
172.	My delegation takes special pleasure in welcoming to our Organization the representatives of Cape Verde, Mozambique, and Sao Tome and Principe. Honduras has always sympathized with those who were fighting to wipe out colonialism. For that reason we whole-heartedly welcome this new step towards greater human dignity, and we are indeed impressed by the understanding and willingness to rectify past errors in the process of liberation shown by the new regime in Portugal.
173.	In the specific case of Mozambique, the fact that Honduras was a member of the fact-finding committee inquiring into the killings that had been denounced there brought us into direct contact with the courageous struggle of that people for freedom. That fact served only to increase our admiration for its patriotic sacrifices, and so we are particularly pleased to see that delegation take its rightful place in this Organization of free peoples.
174.	My delegation welcomed the recent agreement between the representatives of Egypt and Israel. We believe that that is another important and positive step towards peace in the Middle East, in which the United Nations has played a prominent role. Once again, it has been shown that, when there is political will on the part of those involved, any conflict, no matter how complicated, can be settled in a dignified and civilized way, in accordance with the provisions of the Charter of our Organization.
175.	Of great concern, however, are the situations of conflict which exist today in Latin America and which are a constant threat to peace. Such is, m fact, our assessment of attempts to delay a settlement of the problem in the sister Republic of Panama and the satisfaction of its just claims to full sovereignty over the Canal Zone. Panama's cause, inasmuch as it is a just one, is also our cause. Honduras hopes that reason and common sense will prevail, and that there will soon be a just and equitable agreement that will safeguard solidarity in our continent.
176.	My delegation furthermore wishes to say that Honduras will stand by the sister Republic of Guatemala in its efforts to bring about a peaceful settlement ■ of he dispute pending with the United Kingdom over
the Territory of Belize, which, legally and historically, has always been a Central American territory.
177.	My Government is and always has been in favor of a total, simultaneous and definitive settlement of the differences existing between Honduras and El Salvador. Those problems not only affect the two countries concerned, but they also have a negative effect on the integrated development of the Central American region. In the search for a solution, my country has always maintained that there is no conflict between States that cannot be resolved through the application of the established principles of international law.
178.	In connexion with this important matter, I take great pleasure in announcing in this Assembly that, to this end and in the same pacifist spirit that characterizes the foreign policy of Honduras, yesterday in the Commission of the Thirteenth Meeting of Consultation of American Ministers for Foreign Affairs whose headquarters are in Washington, I presented a draft general treaty, with the request that it be transmitted to the Government of El Salvador. If the other side demonstrates the necessary political will, that draft could be the basic working document for a suitable settlement that would lead to a return to normal relations in Central America.
179.	The year 1975 has special historic significance for events of outstanding importance have occurred in its course: it was designated International Women's Year; the Third United Nations Conference on the Law of the Sea took place during that period; and it marked the thirtieth anniversary of the United Nations.
180.	It is fitting and proper that the world Organization should have recognized the intrinsic worth of women and the important role that they have always played, at times indirectly, in the working out of the destiny of mankind. It is with pride that I can say that in Honduras for the past century women have enjoyed civil rights and that two decades ago they obtained full recognition of their political rights.
181.	Our legislation has eliminated all forms of discrimination by sex, and so it is that today the women of Honduras are working effectively in public administration and in private enterprise, thereby taking part in the difficult and continuing task of developing the country.
182.	Honduras is a country bordered by two oceans which contain important natural resources that can go a long way towards meeting the economic and food requirements of our people. For that reason the multilateral negotiations on the utilization and exploitation of the resources of the sea, which were initiated by the United Nations in General Assembly resolution 2750 (XXV), adopted on 17 December 1970, are vital to us.
183.	For this same reason we have taken part in the discussion of most items and questions relating to the law of the sea. It has been our constant belief that the only feasible agreement that can be reached should be based on recognition of the legitimate rights of the various members of the international community, regardless of their level of development or geographical location, and on the need to reconcile the interests of States.
184.	At the third session of the Third United Nations Conference on the Law of the Sea, held at Geneva from March to May of this year, the documents of the session held at Caracas, containing proposals on the peaceful uses of the seabed and ocean floor beyond the limits of national jurisdiction, were discussed. After further analysis of those documents, and after discussing previously unexamined issues, the committees of the Conference were requested to prepare an informal negotiating single text covering the items discussed by those Committees.
185.	We appreciate the difficulty of reaching agreement on rights and claims which are the subject of controversy between the developing States and the major maritime Powers. Progress in this area notwithstanding, we believe that we could advance much further if we were to establish a separate body capable of bringing about a peaceful settlement of disputes of this kind. That body should be made up of specialists closely acquainted with the meaning of freedom of the seas, with the claims and rights of developing nations, and with their permanent sovereignty over their natural resources.
186.	We are deeply convinced that there must be an international regime governing the oceans and recognizing the legal equality of States, on the basis of mutual co-operation. That is the only way to ban the rule of force and the economic hegemony which usually victimizes those countries lacking the power freely to assert their rights over the use of the sea and its resources.
187.	On the thirtieth anniversary of the United Nations, Honduras wishes to say it has full confidence in the Organization. We have always believed that there can be no peaceful coexistence among States if there is no respect for the rules of international law.
188.	It has often been said that this is a legal and political Organization. We might even state that it is more political than legal. Because of its dual nature, it has in fact managed to survive for three decades. However, we believe that we should be aware of the fact that political considerations, though at times they may seem to be of overriding importance, should never lead us to adopt illegal resolutions. Whenever might makes right, even in resolutions of international organizations, it is a denial of the rule of law.
189.	It is precisely to strengthen our Organization and to make the rule of international law ever more effective that my delegation has become a sponsor of the draft resolutions calling for a review of the Charter in order to make .it more relevant and more nearly perfect.
190.	Over the past 30 years the world has undeniably experienced the most spectacular scientific and technological advances in its history: geographical distances have disappeared, thanks to present-day means of communication. Day after day, medicine is discovering miracle drugs and surgical techniques never before dreamed of. Gigantic computers capable of performing in seconds calculations that might have taken years to perform have opened up the gates to outer space, while at the same time successfully unraveling the secrets of the atom. Nevertheless, all this progress has not brought about peace in the
world; it has not eliminated the constant threat of thermonuclear conflagration, which could well destroy the world in a matter of seconds. We have not even been able to do away with international terrorism, which endangers innocent human lives and causes great loss of life. And we have not done so because, deliberately or not, we have failed to take into account the need to bring about the well-being and betterment of mankind, because we have failed to understand that it is for the benefit of man that there is scientific and technological progress, and because we fail to appreciate that there are ethnic groups and human communities, and even nations, that continue to be the victims of injustice and whose dignity continues to be flouted.
191.	Poverty, ignorance and injustice have always been and will continue to be an inexhaustible source of violence. It is not enough for us vigorously to condemn all forms of violence, nor is it-enough for our Organization, through its specialized agencies, to carry out studies that merely bring out in cold statistics the iniquitous conditions in which more than half of the world's population live. The international community must give up its traditional passive attitude and decide to play an active part in the search for practical, permanent solutions to the tremendous problems besetting mankind.
192.	I do not believe that there is anyone who would object to justice guiding every aspect of international relations. I believe that the differences existing here between the industrialized and the developing countries relate more to procedure than to substance. For years now, the world Powers have imposed their policies on the weaker nations, and in certain cases have even threatened economic pressure or have used force. Furthermore, the sudden emergence of the third world, with its demands for justice and its increasingly effective methods for making its voice heard, has brought us practically to the stage of confrontation. Everything points to this being the wrong course of action. We must engage in a frank and constructive dialog in order to bring out areas of agreement and settle controversial issues through the use of reason based on good faith. Intransigence, regardless of the source, will never help us produce the just solutions which we seek.
193.	Because of its magnitude, this task requires the joint efforts of all, of great and small, of rich and poor. The times require it, and the survival of mankind demands it.
194.	The resolution adopted at the seventh special session of the General Assembly [resolution 3362 (S-Vllj] prompts us to believe optimistically that we are on the threshold of a new era in international relations and that the emergence and growth of effective co-operation among nations in their striving for human betterment and a more just distribution of resources and wealth will prove to be the hallmark of the last quarter of the twentieth century.
195.	The PRESIDENT (interpretation from French): The representative of El Salvador has asked to exercise his right of reply.
196.	Mr. ROSALES (El Salvador) (interpretation from Spanish): In reference to the remarks made by the Foreign Minister of Honduras with respect to the difference between El Salvador and Honduras, I should like to state very clearly to this Assembly that El Salvador has always strongly desired to settle this problem, which is still pending between two neighboring countries and brother nations.
197.	This is proved by the various consultations which have been held at Mexico City, with the Mexican Government as mediator, and in other cities here in the United States. Furthermore, talks have been held at the presidential level in Managua, in San Jose and in Guatemala. Consequently we are the first to hope that the drafts which have been submitted by the Minister for Foreign Affairs of Honduras and which have not yet been seen by my delegation, or even, I believe, by my Government will provide, as he says, the bases for a worthy settlement of the problem.
198.	We realize that this problem affects not only two neighbors but also the whole region of Central America. Hence, it is therefore the unwavering policy of the Government of El Salvador to promote worthy and peaceful solution to this dispute.